Title: From James Madison to Rufus King, 23 January 1788
From: Madison, James
To: King, Rufus


Dear Sir
N. York Jany. 23 [1788]—½ after 8 OC.
I have this instant recd. your favr. of the 16. and have but a few moments to thank you for it. I have also just recd. a letter from Genl. Washington. It contains nothing very material or new. The Genl. thinks that although there is an uncertainty in the case, the final decision will prove that a large majority in Virga. are in favor of the Constitution. If nine States should precede it seems now to be admitted on all hands that Virga. will accede. Every post confirms the opinion that the Constn. is regaining its lost ground. It is impossible to express how much depends on the result of the deliberations of your Body. The arrival of the French Minister here must have got to Boston through the Gazettes. He has been too long on the way to add much to former intelligence. It seems still possible that war may take place; though the embers are stifled for the moment. A Congs. was made for the first time on Monday, & Mr. C. Griffin has been placed in the chair. Adieu. Yrs. sincerely
Js. Madison Jr
